DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 08/09/2021.
Response to Arguments
 Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply the references being used in the current rejection.
In view of the current amendments to the independent claim 1, the examiner respectfully submits that Taylor no longer anticipates this claim. However, Hammer teaches all the elements as recited in the claim. 
In view of the current amendments to the independent claims 14 and 18 respectively, the examiner respectfully submits that Taylor does not teach the battery. However, Stacy teaches the modification of adding a battery to a portable device having at least one force sensor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the claim recites a first layer and a second layer of the pair of contact layer. Are the first and second layers the same or separate from the inner-contact layer and the outer-contact layer? Further clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 8-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hammer et al. (U.S. Pat. No. 10,729,067) (hereafter Hammer).
Regarding claim 1, Hammer teaches a portable sensing apparatus, comprising: 
an attachment mechanism configured to secure the portable sensing apparatus (i.e., biomass impact sensor 824A and 824B are situated or supported by the harvester) (see Fig. 10) to an object (i.e., harvester 900) (see Fig. 10); 
a communications module (i.e., electrical connections 612) (see Fig. 9); 
a flexible sensor communicatively coupled to the communications module (i.e., biomass impact sensor 824) (see Fig. 9), the flexible sensor configured to mechanically deform in accordance with a shape of the object (i.e., harvester 900 incorporating biomass impact sensor 824 at different locations. Thus, it is realized that the sensor 824 would be shaped to fit to their mounting locaitons) (see Fig. 9), the flexible sensor comprising: 

a pair of diffusion layers disposed between the pair of contact layers (i.e., mats 400 and 402 are covered, filled, impregnated, and infused with resin mass 404) (see Fig. 9), the pair of diffusion layers including an inner-diffusion layer (i.e., mat 400) (see Fig. 9) and an outer-diffusion layer (i.e., mat 402) (see Fig. 9), the inner-diffusion layer having a greater elasticity than the outer-diffusion layer (i.e., mat 402 is provided with a greater degree of stiffness than that of mat 400 to facilitate the transmission of impact forces from biomass material to the sensing face 26 of film 24) (see Column 6, line 3, to Column 8, line 8); and 
a sensing layer disposed between the pair of diffusion layers (i.e., pressure sensitive film 524) (see Fig. 7 and 9).  
Regarding claim 2, Hammer teaches that the sensing layer receives a force at a plurality of locations across a surface area of the sensing layer to determine a resultant pressure applied to the flexible sensor (i.e., impact responsive layer 20 comprises a pressure responsive media that change its electrical characteristics upon the impact of a see or other biomass material) (see Column 7, lines 6-50), and the communications module transmits an electrical signal indicative of the resultant pressure to an external device (i.e., controller 36) (see Fig. 9), and wherein the flexible sensor is a three-dimensional load cell that converts the resultant pressure acting on the sensing 3Application Serial No.: 16/519,594layer into the electrical signal, wherein a magnitude of 
Regarding claim 8, Hammer teaches that the attachment mechanism is an adhesive positioned along at least one of the pair of contact layers of the flexible sensor (i.e., film 524 may be held and retained in place by adhesive) (see Column 12, lines 19-52).  
Regarding claim 9, Hammer teaches that a first layer of the pair of contact layers extends along an outer surface of the portable sensing apparatus distal to the attachment mechanism (see Fig. 9), and a second layer of the pair of contact layers extends along an inner surface of the portable sensing apparatus proximate to the attachment mechanism (see Fig. 9).  
Regarding claim 10, Hammer teaches that the first layer of the pair of contact layers receives force from the outer surface of the portable sensing apparatus and the second layer of the pair of contact layers receives a normal force generated at the inner surface of the portable sensing apparatus in response to the first layer of the pair of contact layers receiving the force at the outer surface (i.e., biomass impact sensor provides accurate detection of the presence, volume, mass or quantity of biomass based upon impact of the biomass with a sensing face of the sensor) (see Column 3, Lines 49-67).  
Regarding claim 11, Hammer teaches that the communications module includes an electrical communications port such that the communications module transmits the electrical signal to the external device via a wire coupled to the communications module at the electrical communications port (i.e., via electrical connections 612) (see Fig. 9).  
Regarding claim 12, Hammer teaches that the communications module is a wireless communications device such that the communications module wirelessly transmits the electrical 
Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (U.S. Pat. No. 8,800,386) (hereafter Taylor).
Regarding claim 14, Taylor teaches a method comprising: 
positioning a portable apparatus (i.e., force sensor array 432) (see Fig. 35-37) against an exterior surface of an object (i.e., cushion 421) (see Fig. 35-37); attaching the portable apparatus to the object (see Fig. 37); 
receiving a force applied to the object along a flexible sensor of the portable apparatus (i.e., sensor interface module 436 measures the voltage drop or current through a sensor 433 resulting from application of a test current or voltage, and input the measured value tot computer 437) (see Column 20, line 36, to Column 24, line 19); 
receiving the forces from the plurality of locations across the outer-contact layer at a plurality of locations along an outer-diffusion layer of the flexible sensor (i.e., computer 437 calculates the instantaneous value of electrical resistance of a selected addressed sensor 433) (see Column 20, line 36, to Column 24, line 19), 
wherein the outer- diffusion layer is disposed beneath the outer-contact layer relative to the force received thereon (see Fig. 6C); 5Application Serial No.: 16/519,594Docket No.: 22562-2888 / 2018-1183
receiving the forces across a sensing layer of the flexible sensor (i.e., piezoresistive layer 37) (see Fig. 2), 
wherein the sensing layer is disposed beneath the outer-contact layer and the outer-diffusion layer relative to the force received thereon (see Fig. 2); but does not explicitly teach 
supplying power from a battery to the sensing layer through a printed circuit board.  
Regarding the battery, Stacy teaches a portable electronic device comprising at least one sensor and supplying power from a battery to the sensing layer through a printed circuit board (i.e., the batteries 54 may comprise an embedded microprocessor and includes battery 
Regarding claim 15, Taylor teaches attaching the portable apparatus to the object comprises securing an adhesive positioned along the outer-contact layer of the flexible sensor (i.e., adhesive blobs 74) (see Fig. 2) to an exterior of the object (i.e., force sensor array 432 is maintained in position on the upper surface of air bladder cells 422 by a water-proof, form-fitting contour fabric sheet 421A which fits tightly and removably over cushion 421) (see Fig. 37). 
Regarding claim 16, Taylor teaches receiving a normal force along an inner-contact layer of the flexible sensor in response to the outer-contact layer of the sensor receiving the force; 
distributing the normal force applied to the inner-contact layer to a plurality of locations across the inner-contact layer; 
receiving the normal forces from the plurality of locations of the inner-contact layer at a plurality of locations of an inner-diffusion layer of the portable apparatus, 
wherein the inner-diffusion layer is disposed above the inner-contact layer relative to the normal force received thereto; 
normalizing the normal forces through the inner-diffusion layer at the plurality of locations across the inner-diffusion layer; and receiving the normal forces across the sensing layer, 
wherein the sensing layer is disposed above the inner-contact layer and the inner-diffusion layer relative to the normal force received thereon (i.e., forces N exerted on the sensor array 30 causing a deformation of the central piezoresistive layer, resulting in percentage reduction in resistance R, wherein the reduction in electrical resistance is measurable between 
Regarding claim 17, Taylor teaches determining a resultant pressure applied to the flexible sensor from the forces and the normal forces received across the sensing layer (i.e., forces N exerted on the sensor array 30 causing a deformation of the central piezoresistive layer, resulting in percentage reduction in resistance R, wherein the reduction in electrical resistance is measurable between a row conductive thread 31 and a column conductive thread 32, as a function of normal force or pressure exerted on array 30 at these points) (see Column 8, lines 4-30); and transmitting an electrical signal indicative of the resultant pressure to an external device (i.e., computer 437) (see Fig. 41) via a communications module of the portable apparatus (i.e., sensor interface module 436) (see Fig. 41).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (U.S. Pat. No. 10,729,067) (hereafter Hammer).
Regarding claim 3, Hammer teaches that the portable sensing apparatus comprises a circular or rectangular shape (i.e., biomass impact sensor 20 may have a variety of sizes, 
Regarding claim 7, Hammer as disclosed above does not directly or explicitly teach that a thickness of the pair of diffusion layers is about 0.5 millimeters and a thickness of the pair of contact layers is about 0.25 millimeters. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the thicknesses of the layers to be about 0.5 mm and 0.25 mm, respectively. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (U.S. Pat. No. 10,729,067) (hereafter Hammer) in view of Taylor (U.S. Pat. No. 8,800,386) (hereafter Taylor).
Regarding claim 5, Hammer as disclosed above does not directly or explicitly teach that the pair of diffusion layers include a greater elasticity than the pair of contact layers such that the pair of diffusion layers are flexible relative to the pair of contact layers. However, Taylor teaches that the pair of diffusion layers include a greater elasticity than the pair of contact layers such that the pair of diffusion layers are flexible relative to the pair of contact layers (i.e., the substrate sheets 33, 35 are made of an elastomeric material which has a relatively high degree of elastic stretchability, so that sensor array 30 is readily stretchable and conformable to the surface of an irregularly-shaped object, and that conductive threads 31, 32 should also be 
Regarding claim 6, Hammer as modified by Taylor as disclosed above does not directly or explicitly teach that the elasticity of the pair of diffusion layers ranges from a Shore Hardness value of about 27A to 35A, and the elasticity of the pair of contact layers ranges from a Shore Hardness value of about 40A to 75A. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the pairs of layers having Shore Hardness of about 27A to 35A and 40A to 75A, respectively. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (U.S. Pat. No. 10,729,067) (hereafter Hammer) in view of Stacy et al. (U.S. Pat. No. 9,116,569) (hereafter Stacy)
Regarding claim 13, Hammer teaches a control module including a printed circuit board (i.e., signal processing circuit in the form of controller 36) (see Fig. 9); but does not explicitly teach a battery, wherein the battery is coupled to the printed circuit board and the printed circuit board is coupled to the sensing layer such that the battery supplies power to the sensing layer through the printed circuit board.  
Regarding the battery, Stacy teaches a portable electronic device comprising at least one force sensor having a battery (i.e., batteries 54) (see Fig. 1), wherein the battery is coupled to the printed circuit board (i.e., main processor 22) (see Fig. 1) and the printed circuit board is coupled to the sensing layer such that the battery supplies power to the sensing layer through 
Regarding claim 18, Hammer teaches a deformable apparatus comprising: 
an attachment mechanism configured to secure the deformable apparatus to (i.e., biomass impact sensor 824A and 824B are situated or supported by the harvester) (see Fig. 10) to an object (i.e., harvester 900) (see Fig. 10); a communications module (i.e., electrical connections 612) (see Fig. 9); 
a flexible sensor communicatively coupled to the communications module (i.e., biomass impact sensor 824) (see Fig. 9), wherein the flexible sensor includes: 
an outer layer configured to receive a force applied to the object along the deformable apparatus (i.e., upper portion of encasement 33 including second portion of encasement 333 that cooperates with mat 402 and portion of encasement 333 on the top side of mat 402) (see Fig. 9); 
an inner layer positioned opposite to the outer layer (i.e., lower portion of encasement 333 including first portion of encasement 333 that cooperates with mat 400 and portion of encasement 333 on the bottom side of mat 400) (see Fig. 9); and 
a sensing layer disposed between the outer layer and the inner layer (i.e., pressure sensitive film 524) (see Fig. 7 and 9), 
wherein the sensing layer transmits an electrical signal indicative of the resultant magnitude to the communications module (i.e., impact responsive layer 20 comprises a pressure responsive media that change its electrical characteristics upon the impact of a see or other biomass material) (see Column 7, lines 6-50), and the communications module transmits 
Regarding the control module, Stacy teaches a portable electronic device comprising at least one force sensor having a control module including a printed circuit board (i.e., main processor 22) (see Fig. 1) and a battery (i.e., batteries 54) (see Fig. 1), the battery coupled to the printed circuit board and the printed circuit board is coupled to the sensing layer such that the battery supplies power to the sensing layer through the printed circuit board (i.e., the batteries 54 may comprise an embedded microprocessor and includes battery interface 52 coupled to a regulator which assists the batter 54 in providing power V+ to the portable electronic device 20) (see Column 4, lines 35-41; and Fig. 1).In view of the teaching of Stacy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device into a battery powered device in order to make it more portable for use in other suggested applications.
Regarding claim 19, Hammer as disclosed above does not directly or explicitly teach that the deformable apparatus comprises a circular shape with a diameter ranging from 50 millimeters to 150 millimeters. 
Regarding the circular configuration, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Regarding the dimension of the apparatus, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to have made the diameter of the apparatus to be about 35 mm to 150 mm, since such a modification would have involved 
Regarding claim 20, Hammer teaches that the deformable apparatus comprises a rectangular shape (see Fig. 1); but does not explicitly teach a surface area ranging from 35 millimeters to 150 millimeters. However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to have made the surface area of the sensing apparatus to be about 35 mm to 150 mm, since such a modification would have involved in mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV))
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855